DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                              PABLO CRUZ,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-3878

                             [October 1, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case Nos. 15-015560-CF-
10A and 16-004748-CF-10A.

  Pablo Cruz, Pompano Beach, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

CONNER, KLINGENSMITH and ARTAU, JJ., concur.

                         *           *           *

  Not final until disposition of timely filed motion for rehearing.